
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (the "Employment Agreement") is made this 21st
day of October, 2002, by and between PNG CORPORATION, a Delaware corporation
(hereinafter referred to as "the Company"), and WILLIAM G. JANACEK, an
individual residing at 47 W. Rock Wing Place, The Woodlands, TX 77381
(hereinafter referred to as the "Executive").

W I T N E S S E T H:

        WHEREAS, the Executive presently serves as an officer of the Company and
possesses skills and knowledge in the field of business of the Company, and is
familiar with the business affairs, concerns, personnel and customers and
potential customers of the Company; and

        WHEREAS, the Company desires to secure the continued employment and
assistance of the Executive and is willing to provide to the Executive the
compensation and benefits described herein; and

        WHEREAS, the Executive is willing to continue employment with the
Company pursuant to the terms and conditions of this Employment Agreement;

        NOW THEREFORE, in consideration of the agreements and covenants set
forth herein, the Company and the Executive hereby agree as follows:

ARTICLE ONE
EMPLOYMENT, TITLE AND DUTIES

        SECTION 1.1    Employment and Title.    The Executive hereby agrees to
perform services in the employ of the Company during the Employment Term (as
such term in hereinafter defined) of this Employment Agreement and the Company
hereby employs the Executive during such Employment Term, in accordance with the
provisions of this Employment Agreement. During the Employment Term, the
Executive's title will be President and Chief Operating Officer of the Company.
In his capacity as President and Chief Operating Officer, the Executive shall
report to the Board of Directors of the Company.

        SECTION 1.2    Duties.    The Executive shall have those duties and
responsibilities that are assigned to him from time to time by the Board of
Directors during the Employment Term of this Employment Agreement. The Executive
shall exercise due diligence and reasonable care, and use his best efforts, in
the performance of his duties and responsibilities and to maintain and enhance
the business and reputation of the Company.

ARTICLE TWO
EXCLUSIVITY OF SERVICE

        SECTION 2.1    Exclusive Service.    The Executive agrees to devote
substantially all of his business time, efforts and attention to the business
and affairs of the Company on an exclusive basis, and not to engage in any other
business activities for any person or entity, other than as expressly provided
in this Section 2.1. The Executive may engage in personal investment activities
that do not materially affect the performance of the Executive's duties
hereunder. The Executive may also expend reasonable time as determined by the
Board of Directors of the Company (the "Board"), in its sole discretion, in
charitable or civic activities.

--------------------------------------------------------------------------------

ARTICLE THREE
TERM

        SECTION 3.1    Employment Term.    Unless earlier terminated as
contemplated herein, the term of this Employment Agreement will begin on
September 1, 2002 and end on March 1, 2004 (hereinafter referred to as the
"Employment Term"), unless sooner terminated pursuant to Section 3.2.

        SECTION 3.2    Early Termination.    Notwithstanding the provisions of
Section 3.1 hereinabove, the Employment Term of this Employment Agreement shall
cease upon the first to occur of the events described below in this Section 3.2.

        (a)    Death or Disability.    If the Executive shall die or become
"Disabled" (as hereinafter defined), this Employment Agreement shall terminate,
except for the provisions of Articles Six and Seven. In such event,
notwithstanding the termination of this Employment Agreement, the Executive (or
his estate, as the case may be) shall be entitled to (i) the Base Salary
described in Section 4.1 to the date of death or Disability and (ii) project
bonuses, if any, accrued under Section 4.2 to the date of death or Disability.
For purposes of this Employment Agreement, the Executive shall be "Disabled" on
the date the Executive is determined to be physically or mentally incapable,
with or without accommodation, of performing the usual and normal functions of
his position, and has been so for a consecutive period of 3 months (or 120 days
out of a 180 day period) as evidenced by a physician's certification that is
acceptable to the Company in good faith.

        (b)    Voluntary Resignation.    In the event that the Executive shall
resign from employment with the company other than due to Constructive
Termination (as hereinafter defined), then, as of the effective date of such
resignation or as of any earlier date determined by the Board following receipt
of such resignation, this Employment Agreement shall terminate except for the
provisions of Articles Six and Seven. The effective date of any resignation
submitted by the Executive shall not be less than 30 days from the date of the
giving of such notice. In such event, the Executive shall be entitled to (i) his
Base Salary through the date upon which the Executive's employment shall
terminate and (ii) project bonuses, if any, accrued under Section 4.2 prior to
the effective date of such resignation. After the payment of such Base Salary,
no further compensation or benefits shall be due under this Employment
Agreement. The Executive agrees that the amounts the Executive has received
before resignation are sufficient consideration to support the provisions of
Articles Six and Seven.

        (c)    Discharge for Cause.    In the event that the Executive is
discharged for "Cause" (as defined in this Section 3.2(c)), this Employment
Agreement shall immediately terminate, other than the provisions of Articles Six
and Seven, and the Executive shall be entitled to (i) the Base Salary accrued to
the date of termination and (ii) project bonuses, if any, accrued under
Section 4.2 prior to the date of termination. After the payment of such Base
Salary, no further compensation or benefits shall be due under this Employment
Agreement. For purposes of this Employment Agreement, the Executive may be
terminated for "Cause" by majority vote of the Board as a result of (i) the
Executive's repeated failure to perform his assigned duties (other than as a
result of a cause or event outside of the control of the Executive), or to
perform and observe his employment obligations under this Employment Agreement,
(ii) any material breach of this Employment Agreement by the Executive;
(iii) fraud or dishonesty which results in a personal enrichment at the expense
of the Company; (iv) the Executive's conviction of or a plea of guilty or nolo
contendere to a charge of felony, or for a misdemeanor involving fraud,
embezzlement, theft, dishonesty or breach of fiduciary duty, or other criminal
conduct, or the violation of any state or federal law (other than traffic
violations or other insignificant infractions of law that do not affect the
performance of duties hereunder); or (v) any material violation of the written
policies of the Company. In the event

2

--------------------------------------------------------------------------------




that the employment of the Executive is terminated pursuant to this
Section 3.2(c), the Company shall provide a final written notice of termination
for cause to the Executive. In the event that the Executive shall dispute any
such determination, the Executive may invoke Section 9.1 as to a determination
of "Cause," but not as to the Board's right to terminate the employment of the
Executive. The Executive agrees that the amounts the Executive has received are
sufficient consideration to support the provisions of Articles Six and Seven.

        (d)    Discharge Not For Cause and Voluntary Resignation Due To
Constructive Termination.    In the event that during the Employment Term the
Executive's employment with the Company is terminated by the Company for any
reason other than discharge for Cause (as described in Section 3.2(c)), or is
terminated by the Executive through resignation due to Constructive Termination
(as defined in Section 3.2(e)), this Employment Agreement shall terminate as of
the date of such termination, except for the provisions of Articles Six and
Seven, and the Executive shall be entitled to receive (i) his Base Salary
through the date upon which the Executive's employment shall terminate;
(ii) project bonuses, if any, accrued under Section 4.2 prior to the date of
termination; and (iii) provided that the Executive executes a release of all
employment-derived claims mutually acceptable in form and content to the Company
and the Executive, the Executive's Base Salary continued for a period commencing
as of the date of termination of employment and ending upon the expiration of
the Employment Term specified in Section 3.1 of the Employment Agreement. The
Company may elect to pay such amount in a lump sum. The Executive agrees that
the amount the Executive has received are sufficient consideration to support
the provisions of Articles Six and Seven.

        (e)    Definitions.    

        (i)    For purposes of this Employment Agreement, a "Constructive
Termination" shall be deemed to have occurred, subject to the provisions
specified in this subparagraph 3.2(c)(i), in the event that (A) the Executive's
Base Salary (as defined in Section 4.1) is reduced below the then effective rate
of Base Salary per annum, or the bonus structure set forth in Section 4.2 is
reduced, other than in connection with a "Change of Control" (as defined below),
below the then effective rate of bonus compensation; (B) the Company materially
breaches this Employment Agreement; or (C) a "Change of Control" (as defined
below) occurs and, within the six-month period following the Change of Control,
the Executive is subject to a "Termination Event" as defined below. However, a
Constructive Termination shall not be deemed to have occurred pursuant to
paragraphs 3.2(e)(i)(B) or 3.2(e)(i)(C) unless the Executive provides written
notice to the Company identifying the specific acts constituting Construction
Termination, and the Company, within thirty (30) days after receiving such
written notice, ceases or remedies said acts.

        (ii)  For purposes of this Employment Agreement, the term "Termination
Event" shall mean: (A) the Executive's Base Salary (as defined in Section 4.1)
in effect as of the date of the Change in Control is reduced without written
consent of the Executive; (B) a significant and material diminution in the
Executive's responsibilities, authority or scope of duties in effect as of the
date of Change of Control is effected by the Board and such diminution is made
without the Executive's written consent; provided, however, that a change in
Executive's responsibilities, authority or scope of duties shall not constitute
a "Termination Event" if Executive is offered a substantial position with a
similar level of responsibility taking into account the nature and size of the
Company following the Change in Control; or (C) the Company materially breaches
this Employment Agreement.

        (iii)  For purposes of this Employment Agreement, the term "Change of
Control" shall mean: (A) the stockholders of the Company approve a merger or
consolidation of the Company with any corporation or other entity, other than a
merger or consolidation

3

--------------------------------------------------------------------------------




which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; (B) the approval of the Board (or by the stockholders if
stockholder approval is required by applicable law or under the terms of any
relevant agreement) of any agreement for the sale or disposition of all or
substantially all of the Company's assets or a sale/leaseback of all or
substantially all of the Company's assets (with or without a purchase option);
(C) a transfer of all or substantially all of the Company's assets pursuant to a
partnership or joint venture agreement where the Company's resulting interest is
or becomes 50% or less; or (D) the Board (or the stockholders if stockholder
approval is required by applicable law or under the terms of any relevant
agreement) shall approve a plan of complete liquidation of the Company.

        SECTION 3.3    Renewal.    The parties may renew this Employment
Agreement by written agreement for additional periods on mutually acceptable
terms and conditions, but neither the Company nor the Executive is under any
obligation to agree to such extensions and may refuse to extend or renew this
Employment Agreement for any or no reason. It is the express intent of the
parties hereto that, unless this Agreement is extended or renewed by mutual
written agreement of the parties, it shall not automatically extend or renew
pursuant to any common or statutory law at the end of the then-current
Employment Term. If the option to extend or renew the Employment Agreement is
not exercised as provided in this Employment Agreement, it is the parties'
express understanding and agreement that the Employment Agreement is terminated
at the end of the then-current Employment Term even if the Executive continues
to provide services to the Company in the same or in any other capacity.

ARTICLE FOUR
COMPENSATION

        SECTION 4.1    Base Salary.    During the Employment Term, the Executive
shall receive a base salary of One Hundred Seventy-Five Thousand Dollars
($175,000) per annum ("Base Salary"). Such salary shall be reviewed at least
annually by the Board and may be increased upon the approval of the Board in its
own discretion. Such Base Salary shall be paid in monthly or bi-weekly
installments in accordance with the Company's regular payroll policies and shall
be subject to al applicable withholding requirements. It is agreed that the
Executive's compensation described in this Section 4.1 and in Section 4.2 is
paid in part in consideration of the Executive's undertakings described in
Article Six and Article Seven.

        SECTION 4.2    Cash Project Bonus.    The Executive shall additionally
be eligible for cash bonuses consisting of one percent of the cost of laterals
built by the Company for which the Executive is the Project Developer. The Board
of Directors, upon approving construction of a pipeline lateral, will set bonus
parameters with respect to the calculation of construction costs and timing (the
"Construction Budget"). These bonus parameters shall provide a sliding scale
with an increase in the bonus of ten percent (10%) for each one percent (1%) the
actual construction costs are under the Construction Budget and a decrease in
the bonus of ten percent (10%) for each one percent (1%) the actual construction
costs are over the Construction Budget. The maximum cash project bonus shall be
two percent (2%) of the Construction Budget. Any such bonuses shall be subject
to all applicable withholding requirements.

4

--------------------------------------------------------------------------------


ARTICLE FIVE
BENEFITS

        SECTION 5.1    Regular Company Benefits.    The Executive shall be
designated a participant in any medical or health benefit plan, short or
long-term disability plan, pension, profit-sharing, thrift, 401(k) or any other
"qualified" plan, dental benefit plans, life insurance or death benefit plan
sponsored by the Company and available to employees of the Company who are not
represented by a union in collective bargaining with the Company. The
Executive's entitlement to benefits under any such plans or programs shall be
determined and governed by the terms of such plans and programs, as in effect
from time to time.

        SECTION 5.2    Car Allowance.    The Executive shall receive from the
Company an automobile allowance of Six Hundred Dollars ($600) per month and
shall have the use of a Company gasoline credit card for use on Company business
trips. All other automobile expenses, including, without limitation,
acquisition, replacement, maintenance, repair, liability and casualty and
liability insurance, shall be the responsibility of the Executive.

        SECTION 5.3    Vacation.    The Executive shall be entitled to a minimum
vacation time of three (3) weeks per year and such additional vacation time, if
any, as is provided pursuant to applicable Company executive vacation policies.
Vacation time may not be carried over to the succeeding years.

        SECTION 5.4    Expense Reimbursement.    The Executive shall be
reimbursed for all reasonable out-of-pocket business and business entertainment
expenses paid by the Executive, in accordance with applicable Company executive
expense reimbursement policies. Any travel expenses of the Executive shall be
reimbursed in accordance with applicable Company executive reimbursement
policies.

ARTICLE SIX
INVENTIONS

        SECTION 6.1    Inventions.    The Executive hereby grants to the Company
or its nominee all rights of every kind whatsoever, exclusively and perpetually,
in and to all services performed, products created and product or marketing
ideas conceived by the Executive while employed at any time by the Company or
its nominees, and hereby agrees, upon the Company's request therefore, to assign
and transfer to the Company or its nominees, any and all inventions, trade
secrets, product or marketing ideas, improvements, processes, and "know how"
relating to the business or products of the Company including any thereof which
the Executive may learn, possess or acquire during the Executive's employment by
the Company, and the Executive agrees that all such things and such knowledge
are, and will be known or held by the Executive, only for the benefit of the
Company or its nominees. Any patent, trademark or servicemark developed,
obtained or conceived by the Executive while employed or engaged by the Company
which relates to the business or product development activities of the Company
or its nominees shall be and remain the sole property of the Company or its
nominees. At the Company's request, the Executive will execute any and all
applications, assignments or other instruments which the Company or its nominees
may deem necessary to apply for and obtain letters patent, trademarks,
servicemarks or copyrights of the United States or any foreign country or to
protect otherwise the Company's interest therein.

ARTICLE SEVEN
CONFIDENTIALITY AND NONCOMPETITION

        SECTION 7.1    Confidentiality.    The Executive recognizes and
acknowledges that the Executive will have access to certain information
concerning the Company that is confidential and proprietary and constitutes
valuable and unique property of the Company. The Executive will not during and
after the Executive's employment with the Company, disclose to others, use, copy
or permit to be copied, except pursuant to the Executive's duties on behalf of
the Company or its successors, assigns or nominees, any

5

--------------------------------------------------------------------------------

secret or confidential information of the Company (whether or not developed by
the Executive) without the prior written consent of the Board. The term "secret
or confidential information of the Company" (sometimes referred to herein as
"Confidential Information") means information disclosed to or known by the
Executive as a direct or indirect consequence of or through the employment about
the Company or any company affiliated with the Company (hereinafter referred to
as "Affiliate"), or their respective businesses, products and practices which
information is not generally known in the business in which the Company or any
Affiliate is or may be engaged and shall include, without limitation, the
Company's plans, strategies, potential acquisitions, costs, prices, systems,
customer lists, pricing policies, financial information, the names of and
pertinent information regarding suppliers or customers, computer programs,
policy or procedure manuals, training and recruiting procedures, accounting
procedures, the status and content of the Company's contracts with its suppliers
or customers, or servicing methods and techniques at any time used, developed,
or investigated by the Company, before or during the Executive's tenure of
employment, to the extent any of the foregoing are (i) not generally available
to the public and (ii) maintained as confidential by the Company. The Executive
further agrees to maintain in confidence any confidential information of third
parties received as a result of the Executive's employment and duties with the
Company. Nothing in this Section 7.1 shall prohibit use or disclosure by the
Executive of knowledge that is in general use in the industry or of general
business knowledge.

        SECTION 7.2    Return of Material.    At the termination of the
Executive's employment, the Executive will deliver to the Company, as determined
appropriate by the Company, all correspondence, memoranda, notes, records,
customer lists, computer systems, programs, or other documents and all copies
thereof made, composed or received by the Executive, solely or jointly with
others, and which are in the Executive's possession, custody, or control at such
date and which are related in any manner to the past, present, or anticipated
business of the Company.

        SECTION 7.3    Noncompetition.    Executive acknowledges and agrees
that, in the course of his employment with the Company, he will have access to
and make use of the Company's Confidential Information, and the Company hereby
promises to provide Executive with such Confidential Information, including new
Confidential Information not heretofore provided to Executive. To protect and
safeguard the Company's trade secrets and Confidential Information and the
Company's goodwill with its suppliers and customers, which goodwill is a
valuable asset of the Company, and in consideration of the Company's promise to
provide the Executive with Confidential Information and goodwill, the Executive
will not, during the Executive's employment with the Company, and for the period
thereafter consisting of 24 months, without the prior written consent of the
Board of Directors, directly or indirectly, engage in or participate in (as
owner, partner, shareholder, employee, director, agent, consultant or
otherwise), any business that is a "competitor of the Company" (as hereinafter
defined) in any counties in which the Company has operations or has written
plans or proposals to establish operations during the Executive's employment
with the Company or any counties contiguous to such counties. For purposes of
this Employment Agreement, a "competitor of the Company" is any entity,
including without limitation, a corporation, sole proprietorship, partnership,
joint venture, syndicate, trust or any other form of organization or a parent,
subsidiary, segment or division of any of the foregoing, which, during such
period or the immediately preceding fiscal year of such entity, was principally
engaged in the ownership or operation of gas gathering systems, gas treating
systems, electric generating facility gas supply laterals or related facilities.
The terms of this Section 7.3 shall not apply to the Executive's present or
future investments in the securities of companies listed on a national
securities exchange or traded on the over-the-counter market to the extent such
investments do not exceed five percent (5%) of the total outstanding shares of
any such company. Furthermore, the terms of this Section 7.3 shall not be
construed to prohibit the Executive from participating in any activities that
the Executive is expressly authorized to participate in pursuant to Section 2.1.

6

--------------------------------------------------------------------------------


        SECTION 7.4    No Inducement.    For a period of 12 months after the
expiration or termination of the Executive's employment for whatever reason, the
Executive shall not induce or otherwise entice any employee of the Company to
leave the employment of the Company, nor shall the Executive or his then current
employer or agent or representative attempt to hire any of the Company's
employees.

        SECTION 7.5    No Solicitation.    During the Executive's employment
with the Company, and for the period thereafter consisting of 24 months, the
Executive shall not, without the prior written consent of the Board of
Directors, solicit any actual or prospective Customer (as hereinafter defined)
of the Company, or influence or attempt to influence any actual or prospective
Customer of the Company to cease doing business with the Company. For purposes
of this Section 7.5, "Customer" shall mean any person, firm, corporation,
partnership, association or other entity to which the Company provided services
or sold products during the 12 months prior to the termination of this
Employment Agreement and with which the Executive had contact in the course of
his employment with the Company, or with respect to which the Executive
possesses information that is proprietary or confidential to the Company.

        SECTION 7.6    Nondisparagement.    The Executive shall not (i) publicly
criticize or disparage the Company or any Affiliate, or privately criticize or
disparage the Company or any Affiliate in a manner intended or reasonably
calculated to result in a public embarrassment to, or injury to the reputation
of, the Company or any Affiliate in any community in which the Company or any
Affiliate is engaged in business; or (ii) commit damage to the property of the
Company or any Affiliate or otherwise engage in any misconduct which is
injurious to the business or reputation of the Company or any Affiliate.

        SECTION 7.7    Reasonable Scope; Application.    The Executive agrees
that the foregoing restrictions contain reasonable limitations as to the time,
geographical area, and scope of activity to be restrained and that these
restrictions do not impose any greater restraint than is necessary to protect
the goodwill and other legitimate business interests of the Company, including
but not limited to the protection of Confidential Information. The Executive
agrees that, in the event of a breach of threatened breach by the Executive of
any of the provisions of Articles Six and Seven of this Employment Agreement,
the Company shall be entitled to injunctive relief restraining and preventing
the Executive from any violation thereof, as any such breach or threatened
breach would cause irreparable injury to the Company for which it would have not
adequate remedy at law. Nothing herein shall be construed as prohibiting the
Company from pursuing any other remedies available for any such breach of
threatened breach, including the recovery of damages from the Executive. The
Executive also agrees that the general public shall not be harmed by the
enforcement of Articles Six and Seven of this Employment Agreement. The
Executive expressly agrees and acknowledges that this covenant not to compete is
reasonable as to time and geographical area and does not place any unreasonable
burden upon him. The Executive has requested or has had the opportunity to
request that his personal legal counsel review this covenant not to compete. The
Executive understands and hereby agrees to each and every term and condition of
this covenant not to compete. Should any provision in this Article Seven be held
unreasonably broad with respect to the restrictions as to time, geographical
area, or scope of activity to be restrained, any such restriction shall be
construed by limiting and reducing it to the extent necessary to render it
reasonable, and as so construed, such provision shall be enforced.

ARTICLE EIGHT
OPTION GRANTS

        SECTION 8.1    Option Grants.    All stock options previously granted to
the Executive under the terms of Section 6.1 of the employment agreement between
the parties dated R PROVISION shall continue to vest and be exercisable pursuant
to the provisions of the Company's 2000 Incentive Stock Plan (the "Plan") and
the Non-Qualified Stock Option Agreement between the Executive and the Company.

7

--------------------------------------------------------------------------------

ARTICLE NINE
ARBITRATION

        SECTION 9.1    Arbitration.    Any controversy or claim arising out of
or relating to this Employment Agreement, or any breach thereof, shall, except
as provided in Section 7.6, be adjudged only by arbitration in accordance with
the rules of the American Arbitration Association, and judgment upon such award
rendered by the arbitrator may be entered in nay court having jurisdiction
thereof. Any dispute pursuant to Section 7.6 shall be subject to arbitration but
may be enforced by injunctive relief pursuant to Section 7.6. The arbitration
shall be held in the City of Dallas, Texas, or such other place as may be agreed
upon at the time by the parties to the arbitration. The arbitrator(s) shall, in
their award, allocate between the parties the costs of arbitration, which shall
include reasonable attorneys' fees of the parties, as well as the arbitrators'
fees and expenses, in such proportions as the arbitrator(s) deem just.

ARTICLE TEN
OTHER PROVISIONS

        SECTION 10.1    Governing Law.    This Employment Agreement will be
governed by, construed and enforced in accordance with the laws of the State of
Texas, excluding any conflicts of law, rule or principle that might otherwise
refer to the substantive law of another jurisdiction.

        SECTION 10.2    Assignment.    Except as otherwise indicated, this
Employment Agreement is not assignable without the written authorization of both
parties; provided that the Company may assign this Employment Agreement to any
entity to which the Company transfers substantially all of its assets or to any
entity which is a successor to the Company by reorganization, incorporation,
merger or similar business combination. In the event of any such transfer or
assignment by the Company, the rights and privileges of the Board hereunder
shall be vested in the Board or other governing body of the transferee or
successor entity, and the protection afforded to the Company and its affiliates
hereunder shall extend to such transferee or successor entity and its
affiliates. However, notwithstanding anything to the contrary contained herein,
this Employment Agreement will be binding upon any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, and the Company
will require any such successor by agreement, in form and substance satisfactory
to the Executive, to expressly assume and agree to perform this Employment
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. As used in this
Employment Agreement, "the Company" shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
executes and delivers the agreement provided for in this Section 10.2 or which
otherwise becomes bound by all the terms and provisions of this Employment
Agreement by operation of law. This Employment Agreement and all rights of the
parties hereto shall inure to the benefit of and be enforceable by the parties
hereto, their assigns, personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

        SECTION 10.3    Survival.    Except as otherwise provided herein, the
provisions of Articles Six and Seven of this Employment Agreement shall survive
the termination of this Employment Agreement.

        SECTION 10.4    Agreement Supersedes.    This Employment Agreement sets
forth the entire and only agreement or understanding between the parties
relating to the subject matter hereof. This Employment Agreement supersedes all
prior agreements between the parties with respect to the subject matter hereof,
including that certain employment agreement between the parties dated
October 2000. There are no other effective employment agreements, written or
oral, between the Company and the Executive.

8

--------------------------------------------------------------------------------


        SECTION 10.5    Amendment.    This Employment Agreement may be amended
only by written amendment duly executed by both parties hereto or their legal
representatives and authorized by action of the Board. Except as otherwise
specifically provided in this Employment Agreement, no waiver by either party
hereto of any breach by the other party hereto of any condition or provision of
this Employment Agreement to be performed by such other party shall be deemed a
waiver of a subsequent breach of such condition or provision or a waiver of a
similar or dissimilar provision or condition to the same or at any prior or
subsequent time.

        SECTION 10.6    Notices.    Any notice or other communication required
or permitted pursuant to the terms of this Employment Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
United States mail, first class, postage prepaid and registered with return
receipt requested, addressed to the intended recipient at his or its address set
forth below and, in the case of a notice or other communication to the Company,
directed to the attention of the Board with a copy to the Secretary of the
Company, or to such other address as the intended recipient may have theretofore
furnished to the send in writing in accordance herewith, except that until any
notice of change of address is received, notices shall be sent to the following
addresses:

If to the Executive:   If to the Company:
Mr. William G. Janacek
47 W. Rock Wing Place
The Woodlands, Texas 77381
 
PNG Corporation
5100 Westheimer, Suite 320
Houston, Texas 77056
Phone: (713) 965-9151
Fax: (713) 965-9156
Attn: Vice President of Finance
 
 
With a copy to:
 
 
Energy Spectrum Partners LP
5956 Sherry Lane, Suite 600
Dallas, Texas 75225
Phone: (214) 373-4080
Fax: (214) 373-4334
Attn: Sidney L. Tassin

        SECTION 10.7    Severability.    If any one or more of the provisions or
parts of a provision contained in this Employment Agreement shall for any reason
be held to be invalid, illegal or unenforceable in any respect, such invalidity
or unenforceability shall not affect any other provision or part of a provision
of this Employment Agreement, but this Employment Agreement shall be reformed
and construed as if such invalid or illegal or unenforceable provision or part
of a provision had never been contained herein and such provisions or part
thereof shall be reformed so that it would be valid, legal and enforceable to
the maximum extent permitted by law.

        SECTION 10.8    Headings.    The headings in this Employment Agreement
are solely for convenience of reference and shall be given no effect in the
construction or interpretation of this Agreement.

        SECTION 10.9    Counterparts.    This Employment Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which when taken together shall constitute one and the same
instrument.

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Employment
Agreement to be duly executed as of the date first above written.


 
 


--------------------------------------------------------------------------------

William G. Janacek
"Executive"
 
 
PNG CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

    Its:         "The Company"


10

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2

